DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 7, 10, 12 – 13, 15, 17 – 22 in the reply filed on September 13, 2022 is acknowledged.  The traversal is on the ground(s) that Group I and Group II share as a special technical feature of: "wherein the disk impedance is at least 40% of the total impedance to the flow of the one or more deposition gases" (Claim 1, emphasis added), and/or "wherein the through holes [ of the impedance of disk] comprise an average effective diameter configured to cause a pressure of one or more deposition gases to decrease by at least 40% of a total impedance to the flow of the one or more deposition gases across the impedance disk and the pins of the extrusion die".  This is not found persuasive because of the groups (as compared between claim 1 and claim 23), claim 1 does not require a technical feature of an effective diameter of holes in an impedance plate which the function of  decreasing of pressure is tied towards; thus the technical feature of an effective diameter of holes is not a shared feature between the groups. 
The requirement is still deemed proper and is therefore made FINAL.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).
The claims as a whole recite the terms “impedance to the flow”, “disk impedance and “die impedance”, and “total impedance” in their respective claims. Under the plain meaning of the term “impedance to the flow” is understand to be a value of objects that impedes, hinders and/or slows1 the gas flow. As stated in paragraph [0049] “disk impedance” is defined as the impedance of the impedance disk that results in a pressure drop; likewise “die impedance” is defined as the impedance of the extrusion die that results in drop in pressure. The instant specification defines a “total impedance" as corresponding to a “total change in pressure”, but the sum of the impedances ([0049]); based on the definition provided, the impedance is not necessarily a total change in pressure or a pressure drop across an object. The Examiner notes that as claimed, the impedances are quantitative values as they relate to each other by percentages of magnitude. 
However, the instant specification however does not expressly recite the tangible dimensions, units or equations that define what is an impedance/flow resistance and its relationship to a pressure loss across an object. However, the instant specification does recite an embodiment of an impedance disc, where the through holes have an average effective diameter configured to cause a pressure of one or more deposition gases to decrease by at least 40% of a total impedance to the flow ([0021], [0041] for the definition of an “effective diameter”, [0078]; Fig. 8), which directly equates a pressure drop to 40% of the total impedance, as opposed to mere correspondence. Based on the recitation of the instant specification, the Examiner interprets the various impedances to mean the pressure drop experienced by a flow traversing the recited objects with units of pressure; or are otherwise directly and equally proportional to a given pressure drop.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites a step of “flowing ...gases through holes in an impedance disk positioned in a vapor deposition system upstream of the extrusion die ...”. The limitation do not render clear the orientation of the impedance disk relative to the extrusion die as no reference flow is indicated within the recited vapor deposition system to determine what is upstream/downstream or if upstream is referring to a particular side of the extrusion die. Furthermore, it is unclear whether being upstream requires the impedance disk to be separate from the extrusion die or allows for the impedance disk to be a part of the extrusion die. 
Regarding claim 21, the recites a step of “flowing ...gases through holes in an impedance disk located in a vapor deposition system upstream of the extrusion die ...”. The deficiency is the same as that of claim 1, mutatis mutandis.
Dependent claims are rejected on the basis of the deficiencies of their parent claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 6, 10, 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. US 2006/0115592 A1 (hereafter “Avery”) in view of Brew et al. US 2006/0178769 A1 (hereafter “Brew”) and Ota et al. US 2011/0124204 A1 (hereafter “Ota”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Regarding claims 1, 2, 3, 4, 5, 6, 10, 19, 20; Avery is directed to an apparatus [vapor deposition system] and method for selectively vapor-coating an extrusion die to extrude honeycombs (Abstract). In an embodiment depicted in Fig. 3, the apparatus comprises an arrangement as reproduced below [annotations included] ([0019], also Fig. 4 and 5):

	The extrusion die are described by Avery as comprising a plurality of slots in an upstream portion and a plurality of die holes in a downstream portion ([0015] – [0016]; Fig. 1). The impedance plates comprises a perforated section comprising a plurality of drilled holes with uniform or non-uniform diameters ([0019]). Avery discloses a method of coating the extrusion die by chemical vapor comprising: flowing a CVD coating gas through an impedance plate [disk] and subsequently into the extrusion die, thus depositing the CVD coating [inorganic particles] onto the die to provide for desired slot  and die hole widths ([0006], [0016]). Avery further discloses that the impedance plate influences the resulting coating distribution across the extrusion die cross-section based on the dimensions and characteristics of the extrusion die ([0020]). Thicker impedance plates result in thinner corresponding die slot coatings; larger drilled holes in the impedance plate lead to thicker corresponding die slot coatings; smaller drilled holes in the impedance plate lead to thinner corresponding die slot coatings; and using a plurality of impedance plates can also further control the degree of coating and the desired coating distribution. The Examiner notes that, for real fluids accounting for viscosity, each hole of the impedance plate(s) acts as a contraction of the flow from upstream flow to downstream flow and thus have an associated head loss that influences an inherent pressure drop across the impedance plate(s).
Avery does not expressly teach that the extrusion die contain a plurality of die pins; that an extrusion die has an associated die impedance and that the disk impedance is at least 40% of to total impedance to the flow of the one or more deposition gases.
With regards to an extrusion die containing a plurality of die pins and having an associated die impedance:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
Brew is directed to honeycomb extrusion dies and the manufacture thereof (Abstract; [0002]). Brew discloses an extrusion die as depicted in Fig. 1 – 3, with an annotated Fig. 1 below:

Such arrangements are known as part of the conventional commerical method of making ceramic honeycomb structures ([0003], Brew further discloses a method of making a honeycomb extrusion die comprising the steps of shaping die preform components into a honeycomb extrusion die such as e.g. Fig. 1; calculating relative extrudate pressure drops within the extrusion zones defined by the feedholes, discharge slots and die pins [related to the geometrical factors that influence pressure drop of any fluid across the die] and then modifying the geometry of the feedholes, discharge slots and die pins to modify the extrudate flow impedance through the extrusion zone (Claim 7; [0014], [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the extrusion die has a plurality of extrusion die pins or otherwise would have modified the extrusion die of Avery to comprise extrusion die pins because Brew teaches that such pins would define the discharge slots/holes of an extrusion die and define a resultant ceramic honeycomb body.
Furthermore, it would have been obvious to one of ordinary skill in the art to have recognized or otherwise modified the method of Avery to have a known factors for die impedance because Brew teaches that die impedance is an important factor for preventing defects in extruded ceramic honeycombs such as initial extrudate bowing, honeycomb channel distortion and /or extrudate splitting ([0016]). 
With regards to die impedance and that the disk impedance is at least 40% of to total impedance to the flow of the one or more deposition gases:
	In analogous art, Ota is directed to semiconductor manufacturing of a plurality of wafer substrates in a chemical vapor deposition chamber as depicted in Fig. 1 (Abstract; [0053]). Ota discloses a concern of coating the wafers with a uniform thickness ([0010], [0051]) and that the flow characteristics of precursor source gases [deposition gases] affect the resultant film uniformity ([0051], [0062], [0088], [0116]). The apparatus comprises: a plurality of gas supply holes 248a  in a gas diffusion space that is supplied precursor gases from supply pipes leading to the long nozzle 233a [analogous to an impedance plate with flow going across] that the gas supply wholes are a part thereof ([0056] – [0058]); and a plurality of wafers 200 arranged as a stack on a boat 217 ([0055], [0073]).  Ota discloses that in their process, hexachlorodisilane (HCD) precursor and hydrogen gas are supplied to form a silicon film ([0115]). The HCD precursor gas flows parallel to the surfaces of the wafers at a certain velocity in order to form uniform films of silicon onto the wafers ([0117]).  Ota discloses that the velocity can be set, among other known ways, by having the conductance [reciprocal of impedance] of the the first nozzle 233a made to be equal to the conductance between the wafers within the chamber as gas flows parallel to the surfaces of the wafer ([0118]).  The Examiner notes that having equal conductance/impedance between two components [i.e. the flow impedance of one component is 100% of the flow impedance of the other component]  would indicate that each conductance/impedance is 50% of the total impedance between the components.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Avery by providing an impedance disk that would provide the same impedance as the extrusion die (disk impedance 50% of the total impedance) to the flow of deposition gases because Ota suggests that matching conductance/impedances to flow between the gas supply and the extrusion die, where the flow of gases are described to be parallel to the surfaces being coated, allows for improved uniformity of the film deposited across surfaces. Avery in view of Brew and Ota therefore renders obvious the step of flowing one or more deposition gases in the manner claimed, wherein the disk impedance is 50% of total impedance to the flow and the disk impedance is 100% of the die impedance.

Claim(s) 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avery in view of Brew and Ota as applied to claims 1 – 10, 19 above, and further in view of Vaidyanathan US 2018/0001511 A1 (hereafter “Vaidyanathan”).
Regarding claims 17 and 18; Avery in view of Brew and Ota does not expressly teach that the inorganic particles comprise at least one of the recited compounds and does not expressly teach that the extrusion die that is treated by the steps of the method comprises stainless steel.
Vaidyanathan is directed to wear resistant coatings for tool dies, particularly extrusion dies (Abstract; [0003]). Vaidyanathan discloses that tool dies may be typically made of stainless steel and tool steels as such steels are known durable metals known within the art ([0003], [0023], [0031]). Vaidyanathan also discloses that coatings made of e.g. titanium carbonitrides are disposed onto extrusion die metal substrates as they are wear resistant ([0032]) and because extrusion dies for ceramic honeycomb production tend to be subjected to wear forces from the ceramic batch materials that are extruded; the coatings are often applied to extend die service life ([0003] – [0004]). The coatings may be deposited by chemical vapor deposition ([0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Avery in view of Brew and Ota by providing an extrusion die comprising stainless steel and depositing particles comprising e.g. titanium carbonitride because Vaidyanathan teaches that stainless steel is a durable metal known within the art to be suitable for extruding ceramic honeycombs and because Vaidyanathan teaches that wear resistant coatings of titanium carbonitride help extend the service life of such extrusion dies.

Potentially Allowable Subject Matter
Claim 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 7, 12 – 13, 15, 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

In particular, the Examiner notes that the prior art of record does not teach and does not fairly suggest within the context of their respective claims, as best understood within the bounds of indefiniteness,
having through holes comprising an average effective diameter setting the disk impedance to be at least 40% of the total impedance to the flow,
having through holes comprise a center-to center lateral spacing and the feed holes comprise a center-to-center lateral spacing and wherein the value of the respective center-to-center lateral spacing is within the claimed percentages of each other while having the required relationship of disk impedance to total impedance of the flow,
wherein the vapor deposition chamber comprises a chamber wall which in turn comprises a minimum internal cross-sectional dimension, and the extrusion die comprises an effective diameter equal to at least 70% of the minimum internal cross-sectional chamber dimension (as defined in paragraph [0043] – [0044] and [0041] for the underlying definition of an “effective diameter”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Maier et al. US 2014/0147590 A1 ; Suzuki et al. US 5,256,449 A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Impedance.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/impedance.